Citation Nr: 0822399	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-16 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 10-percent disabling 
from April 29, 1994 to November 27 1995; 30 percent from 
November 28, 1995 to March 18, 2003; 50 percent from 
March 19, 2003 to February 22, 2004; and 100 percent as of 
February 23, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
October 1966 to September 1968 and from August 1990 to April 
1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran's claim for service 
connection for PTSD and assigned an initial rating of 10 
percent effective from April 29, 1994, to November 27, 1995; 
30 percent from November 28, 1995 to March 18, 2003; and 50 
percent as of March 19, 2003.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider his claim in this context, which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

In a more recent April 2004 decision the RO increased the 
rating for the PTSD from 50 to 100 percent as of February 23, 
2004 (the date of a VA examination).  The veteran has 
continued to appeal, requesting higher initial ratings for 
the immediately preceding periods mentioned when he did not 
have a 100 percent rating.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993) (a veteran is presumed to be seeking the highest 
possible rating unless he specifically indicates otherwise).

In April 2006 and again in January 2008, the Board remanded 
this case for further development and readjudication.




FINDINGS OF FACT

1.  Since the effective date of the initial grant of service 
connection, April 29, 1994, the veteran's PTSD has been 
manifested by anxiety, irritability, difficulty sleeping, 
nightmares, ruminative thinking, difficulty concentrating and 
thinking, memory problems, angry outbursts, social isolation, 
hyper physiological arousal, chronic depression, 
hypervigilance, hyperstartle reflex, intrusive thoughts of 
Vietnam, flashbacks, avoidance behaviors, and loss of 
pleasure in activities.

2.  His Global Assessment of Functioning (GAF) scores have 
ranged from 35 to 75, the low indicating major social and 
occupational impairment to the point that he is permanently 
and totally disabled because of the severity of his PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are 
met for a higher 100 percent initial rating for the veteran's 
PTSD retroactively effective since April 29, 1994.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA) because, even if there has not 
been, this is merely inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112, 120 - 21 (2004) (Pelegrini II).



Governing Statutes and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where, 
as here, the veteran has timely appealed his initial rating, 
the Board must consider his claim in this context - which, 
as alluded to, includes determining whether his rating should 
be "staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others.  See Fenderson, 12 Vet. App. at 125-
26.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, VA assigns the higher 
evaluation if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, VA resolves any reasonable 
doubt in the veteran's favor.  38 C.F.R. § 4.3.  Also, VA 
must take into account the veteran's entire medical history 
and circumstances when determining the appropriate rating.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  

The RO rated the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Effective November 7, 1996, so 
during the pendency of this appeal, VA revised the regulatory 
provision that governs claims for increased ratings for PTSD, 
in particular.  38 C.F.R. § 4.130, DC 9411.  Where, as here, 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, generally the version most 
favorable to the veteran should apply unless Congress 
provided otherwise or permitted the Secretary to do 
otherwise.  See 38 U.S.C.A. § 5110(g) (West 2002); 
Rhodan v. West, 12 Vet. App. 55 (1998).  See, too, 38 C.F.R. 
§ 3.114; VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Under the old rating criteria governing psychiatric 
disabilities prior to November 7, 1996, VA assigns a 30 
percent evaluation if there is definite inability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  
VA assigns a 50 percent rating when the record shows 
considerable inability to establish or maintain effective or 
favorable relationships with people; by reasons of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  VA assigns a 70 percent evaluation 
whenever there is evidence of severe inability to establish 
and maintain effective or favorable relationships with 
people.  The psychoneurotic are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires evidence that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms such as fantasy, confusion, panic, 
and explosions of aggressive energy with disturbed thought or 
behavioral processes border on gross repudiation of reality 
resulting in profound retreat from mature behavior; or for an 
inability to secure or follow a substantially gainful 
occupation.

Under the revised criteria, VA assigns a 30 percent 
disability rating when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactory, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).



VA assigns a 50 percent rating where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires severe occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking and mood due to 
symptoms such as spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

Analysis

Applying both the old and revised criteria to the facts of 
this case (the revised criteria only prospectively as of 
their effective date), the Boards finds that the 
medical evidence supports assigning a higher 100 percent 
initial rating for the veteran's PTSD dating back to April 
29, 1994.  Since the record indicates he has been what 
amounts to permanently and totally disabled and unable to 
obtain substantially gainful employment dating back to the 
date of his claim, this condition warrants a higher 100 
percent initial rating.



VA furnished the veteran a compensation examination in March 
1995 to determine the etiology and severity of any mental 
disorder found.  During that examination, the veteran 
complained of being unable to work secondary to his worsening 
anxieties surrounding his experiences in combat.  Objective 
findings indicated he was cooperative and pleasant but had 
difficulty answering open-ended questions with a tendency to 
ramble.  He denied auditory hallucinations, visual 
hallucinations, thought insertion, thought withdrawal, 
thought broadcasting and ideas of reference.  His symptoms 
included nightmares, triggers, history of flashbacks and 
hypervigilance.  His form of thought was tangential and 
circumstantial.  His cognition was grossly intact.  His mood 
was somewhat depressed and anxious.  His affect was blunted.  
The examiner diagnosed PTSD, a history of major depressive 
episodes, a history of generalized anxiety disorder and a 
history of alcohol abuse.  The examiner opined that this 
combination of psychiatric disorders made it difficult for 
the veteran to deal with stressors of a job demanding quick 
reactions and ability to deal with problems as they arose.  
The examiner concluded that these disorders caused the 
veteran to lose his last job at the Savannah River Plant.  
However, added the examiner, with the right environment and 
the help of vocational rehabilitation it was possible the 
veteran could find a job that would fit his needs.

A VA psychology report from the month prior, however, 
February 1995, indicates the veteran's PTSD symptomatology 
interfered with his job performance.  Also noted were 
problems with his concentration, relating to coworkers, and 
dealing with stress.  He reported two hospitalizations due to 
his PTSD symptoms.  Other records show he was hospitalized 
three times, but not solely due to his PTSD.  The first time 
was in May 1994 for alcohol dependence, the second time in 
December 1994 was for PTSD and alcohol dependence, and the 
third was in January 1995 for PTSD and substance abuse.



The February 1995 examiner indicated the veteran's PTSD 
symptomatology severely limited his ability to work and 
socialize.  That examiner further noted that the veteran was 
extremely anxious and chronically depressed and suspicious.  
He had frequent flashbacks and nightmares, social alienation, 
temper/rage problems, an inability to relate and cooperate 
with people, and concentration deficits that hindered his 
ability to recall directions and to stay focused on a task.  
He had no hobbies or interests and was easily overwhelmed and 
tended to overreact to even minor problems.  The examiner 
went on to explain that all of these problems were due to the 
veteran's chronic and severe PTSD, in turn rendering him 
totally and permanently unemployable.

VA referred the veteran for another psychological examination 
in December 1995 to determine the etiology and severity of 
his PTSD.  At the examination, he reported experiencing 
nightmares, flashbacks and recollections shortly following 
Vietnam.  He described having 2 to 3 nightmares per week, 
flashbacks one time per month, daily recollections, symptoms 
of hyperarousal including irritability and outbursts three or 
four times a day, inability to sleep, decreased concentration 
and hypervigilance.  Objective clinical findings indicated 
that his affect changed when discussing his experiences in 
Vietnam and the Persian Gulf.  His speech was of low volume, 
monotone, and difficult to understand.  His form of thought 
was tangential, but there was no loosening of associations.  
There were no flight of ideas and his form of thought was 
seen with cirumstantiality and he had difficulty finding what 
he wanted to say.  His content of thought was significant for 
flashbacks, nightmares and recollections.  There were no 
clear auditory or visual hallucinations, thought insertions, 
thought withdrawal, thought broadcasting or clear 
hypervigilance.  There were no current suicidal or homicidal 
ideations, although there was a history of suicidal/homicidal 
ideation.  His mood was sad and worried.  His affect was 
congruent with mood.  He was alert and oriented times four.

Based on these findings, the examiner diagnosed PTSD, major 
depressive disorder that was chronic and moderate to severe, 
as well as a history of alcohol dependence.  The examiner 
provided a GAF score of 50, which, as noted by the examiner, 
represented serious symptoms relating to the PTSD.  This 
examiner opined that the veteran's PTSD symptoms did inhibit 
his performance in his past occupation at the Savannah River 
Plant.  As a result, his occupational dysfunction was 
considered "severe" and had hampered not only his then 
current working status but his advancement in his field.  
However, the examiner explained that it may be possible that 
in an environment with an understanding employer, the veteran 
may be able to work.  Nevertheless, this examiner did not 
feel the veteran could work full time, meaning a 40 hour per 
week job, without dysfunction.  Socially, he appeared to be 
severely dysfunctional - having multiple arguments with his 
wife, no interests, inability to relax, and few friends 
outside the home.  

The record also shows the veteran receives disability 
benefits from the Social Security Administration (SSA).  In 
January 1996, he originally was considered disabled due to a 
primary diagnosis of anxiety-related disorders and a 
secondary diagnosis of osteorthrosis and allied disorders.  
But the SSA examiner revised the primary diagnosis in August 
1998 to mental retardation and a secondary diagnosis of PTSD.  
The SSA examiner also indicated the veteran's PTSD was in 
partial remission and assigned a GAF score of 70-75.  
Nonetheless, the SSA decision concluded the veteran's 
impairments (mental retardation and PTSD) were "severe" and 
had prevented him from performing any substantial gainful 
activity since November 1994.

A VA outpatient treatment note from April 2001 indicated that 
the clinical psychologist believed the veteran had severe and 
chronic PTSD from his experiences in Vietnam and Saudi 
Arabia.  This medical team explained that he had a low 
tolerance for stress and was considered totally disabled to 
pursue employment.  

Another VA outpatient treatment record from October 2000 
noted the veteran had PTSD and assigned a GAF score of 40.  
An April 2001 VA outpatient treatment record provided a 
diagnosis of PTSD and assigned a GAF score of 35.



In March 2003, VA provided another PTSD evaluation to 
determine the etiology and severity of this condition.  The 
veteran reported that he had been married since 1970 but that 
he and his wife had been separated for the past eight years 
due to financial problems, his job loss, and his drinking.  
He noted they had several years of conflict which culminated 
in her leaving him after he threatened her with a gun.  With 
respect to his occupation, he indicated that he had worked at 
the Savannah River Plant for 24 years, but that the company 
had put him on disability in 1994 because he threatened his 
supervisor and coworkers.  He indicated that he preferred to 
spend his days alone, but that he did not enjoy gardening.  
He used to attend church but no longer did since he made 
inflammatory comments that angered the congregation.  He also 
did not drive due to serious problems with road rage.  
He reported experiencing nightmares 3 to 4 times per week, 
anxiety, anger problems, crying spells, suicidal feelings, 
numerous fights, hyperarousal, panic attacks, and memory and 
concentration problems.  Objective findings indicated his eye 
contact was fair and that his speech had a normal rate and 
rhythm.  He was oriented times four (to time, place, person 
and situation).  He was depressed, but his thought processes 
were logical and goal directed.  The most obvious impairment 
was his memory.  This examiner diagnosed PTSD, chronic with 
severe symptoms, major depressive disorder and alcohol and 
drug abuse in remission.  The examiner also assigned a GAF 
score of 45-50 representing serious symptoms relating to 
PTSD.

According to the Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), GAF scores ranging from 31 to 40 are 
indicative of major impairment in several areas, such as work 
or family relations, judgment, thinking, or mood.  GAF scores 
ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Higher GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the DSM-IV, p. 32).  
VA's Rating Schedule employs nomenclature based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

As already alluded to, the RO granted service connection for 
PTSD in a June 2003 rating decision and assigned an initial 
10 percent rating from April 29, 1994 to November 27, 1995; a 
30 percent rating from November 28, 1995 to March 18, 2003; 
and a 50 percent rating from March 19, 2003 to February 22, 
2004.  The veteran has had a 100 percent rating effectively 
since February 23, 2004, when his most recent examination 
that month noted that he was unemployable due to his PTSD.  
But the other records mentioned show his PTSD, for all 
intents and purposes, has been permanently and totally 
disabling since far earlier - indeed, as far back as April 
1994.  So his 100 percent rating should extend that far back.

Considering the medical and other evidence in its totality, 
it indicates the veteran also has been diagnosed with 
depressive disorder.  This condition, unlike his PTSD, is not 
service connected.  But when, as here, it is impossible to 
separate the effects of a service-connected disability from a 
condition that has not been service connected, reasonable 
doubt must be resolved in the veteran's favor and the 
symptoms in question attributed to the service-connected 
disability, which, here, is the PTSD.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

Since his first diagnosis of PTSD, the veteran's GAF scores 
have ranged from 35 to 75 - indicating mild to serious 
(major) symptoms.  Indeed, a VA psychologist as far back as 
February 1995 and a VA clinical psychologist in April 2001 
opined that the veteran's PTSD symptoms prevented him from 
maintaining substantially gainful employment.  Moreover, 
although the SSA examiner assigned a GAF score of 70-75, the 
SSA decision concluded that his impairments (mental 
retardation and PTSD) were "severe" and had prevented him 
from performing any substantial gainful activity since 
November 1994.  In addition, the March 2003 examiner did not 
determine whether the severity of the veteran's then current 
PTSD symptomatology prevented him from maintaining gainful 
employment.  


Only the December 2005 VA examiner indicated the veteran 
might be able to work, but also adding that, even then, he 
could not perform the duties of his last job or be expected 
to work full time, meaning a 40 hour work week.  Hence, most 
of his examining physicians have characterized his PTSD 
symptomatology as majorly disabling or "severe," which 
impose significant limitations on his ability to work.  So 
resolving all reasonable doubt in his favor, the record 
supports a 100 percent initial rating for his PTSD dating 
back to April 1994.

GAF scores, like an examiner's assessment of the severity of 
the condition, must be considered in light of the actual 
symptoms of the veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).

But that said, the use of the term "such as" in the general 
rating formula for mental disorders in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  That 
is to say, it is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to 
symptoms provided in that diagnostic code.  Id., at 443.



Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

In sum, the veteran's symptoms on the whole, as reported by 
the medical records and his statements, show he is entitled 
to a higher 100 percent initial rating, especially resolving 
all reasonable doubt in his favor.  38 C.F.R. §§ 4.3, 4.7.  
Moreover, the fact that he is receiving this highest possible 
100 percent rating retroactive to April 1994 in turn means 
the Board need not consider further "staging" his rating.  
See Fenderson, 12 Vet. App. at 125-26.


ORDER

A higher100 percent initial rating is granted for PTSD, 
retroactively effective from April 29, 2004, subject to the 
laws and regulations governing the payment of 
VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


